 



Exhibit 10.08

The Hartford Senior Executive Severance Pay Plan

This document describes your benefits under The Hartford Senior Executive
Severance Pay Plan, and includes the text of the Plan and other important
information.

Rev. January 16, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

TEXT OF THE HARTFORD SENIOR EXECUTIVE SEVERANCE PAY PLAN

                      Page

--------------------------------------------------------------------------------

1.
  Purpose     3  
2.
  Application of Plan     3  
3.
  Covered Employees     3  
4.
  Severance Pay Upon Termination of Employment     4  
5.
  Schedule of Severance Pay     6  
6.
  Notice or Pay in Lieu of Notice     7  
7.
  Form of Payment of Severance Pay     7  
8.
  Employee Benefit Plan Coverage While Receiving Severance Pay     8  
9.
  Excluded Employee Compensation Plans, Programs, Arrangements and Perquisites  
  8  
10.
  Divestiture, Closure, Relocations     9  
11.
  Disqualifying Conduct     9  
12.
  Release     9  
13.
  Offset     9  
14.
  Administration of Plan     10  
15.
  Termination or Amendment     10  
16.
  Miscellaneous     11   OTHER IMPORTANT INFORMATION        
1.
  NOTICE     11  

2



--------------------------------------------------------------------------------



 



THE HARTFORD SENIOR EXECUTIVE
SEVERANCE PAY PLAN



1.   Purpose       The purpose of The Hartford Senior Executive Severance Pay
Plan (the “Plan”) is to assist in occupational transition by providing severance
pay for senior executives covered by this Plan whose employment is terminated
under conditions set forth in this Plan.   2.   Application of Plan       This
Plan is effective October 1, 1997. Any termination of employment of a Covered
Employee that has an Effective Date (as defined herein) while this Plan is in
effect shall be governed exclusively by the terms of this Plan and by no other
plan, policy, practice or arrangement, except where this Plan is expressly
superseded by a Key Executive Employment Protection Agreement with the Company,
or an individual written employment contract or other written agreement with the
Company. To the extent that this Plan is expressly superseded by any of the
foregoing agreements or contracts, no severance shall be payable hereunder, and
the provisions of this Plan will otherwise be deemed null and void and without
effect.   3.   Covered Employees       You are a Covered Employee under this
Plan if you are an “Employee” (as defined below) who (1) qualifies as an
“Eligible Employee” (as defined below), (2) is paid on a salaried basis, and
(3) is identified as a Tier Two executive. A person who is on an authorized
leave of absence, paid or unpaid (including medical leave of absence), of not
more than twenty-six (26) weeks who would otherwise qualify as a Covered
Employees, but for being on leave of absence, will be considered a Covered
Employees for purposes of this Plan.       For purposes of the Plan, “Employee”
means any person regularly employed by Hartford Fire Insurance Company or any of
its designated subsidiaries or affiliates (collectively, the “Company”), but
shall not include any person who performs services for the Company as an
independent contractor or under any other non-employee classification, or who is
classified by the Company as, or determined by the Company to be, an independent
contractor.

3



--------------------------------------------------------------------------------



 



    For purposes of the Plan, “Eligible Employee” means an Employee employed by
the Company; provided, however, that except as the Board of Directors or the
Committee may otherwise provide on a basis uniformly applicable to all persons
similarly situated, Eligible Employee shall not include any “Ineligible Person,”
which means all of the following: (1) A person who is paid on an hourly basis;
or (2) A person who: (A) holds a position with the Company’s “HARTEMP” Program,
or (B) is hired to work for the Company through a temporary employment agency,
or (C) is hired to a position with the Company with notice on his or her date of
hire that the position will terminate on a certain date; or (3) A person who is
a leased employee (within the meaning of Code Section 414(n)(2)) of the Company
or is otherwise employed through a temporary help firm, technical help firm,
staffing firm, employee leasing firm, or professional employer organization,
regardless of whether such person is an Employee of the Company, or (4) A person
who performs services for the Company as an independent contractor or under any
other non-employee classification, or who is classified by the Company as, or
determined by the Company to be, an independent contractor, regardless of
whether such person is characterized or ultimately determined by the Internal
Revenue Service or any other Federal, State or local governmental authority or
regulatory body to be an employee of the Company or its affiliates for income or
wage tax purposes or for any other purpose.       Notwithstanding any provision
in the Plan to the contrary, if any person is an Ineligible Person or otherwise
does not qualify as an Eligible Employee, or is otherwise ineligible to
participate in the Plan, and such person is later required by a court or
governmental authority or regulatory body to be classified as a person who is
eligible to participate in the Plan, such person shall not be eligible to
participate in the Plan, notwithstanding such classification, unless and until
designated as an Eligible Employee by the Plan Administrator, and if so
designated, the participation of such person in the Plan shall be prospective
only.   4.   Severance Pay Upon Termination of Employment       If the Company
terminates your employment and you sign a Release acceptable to the Company, you
shall be provided severance pay in accordance with the terms of this Plan except
if you:



  •   are terminated for misconduct or other disciplinary action, which by way
of example may include, but is not limited to, the following: serious violations
of Company policies, violation of the Company Code of Corporate Conduct or other
similar policy or undertaking of the Company; or any Company-initiated
termination for cause or for actions that are immoral, unethical, inimical to
the best interests of the Company, or illegal;     •   refuse a Similar Position
(as defined herein) offered as alternative employment with the Company. For
purposes of this Plan, “Similar Position” shall mean a position of the same base
salary rate and same opportunity for incentive with

4



--------------------------------------------------------------------------------



 



  •   similar duties, or having different duties which, in management’s
judgment, the employee is able to perform and which is located within a 50-mile
radius of the previous position’s location;     •   terminate employment with
the Company prior to the date selected by the Company as your last day of active
employment (“Effective Date”);     •   are terminated while on a leave of
absence (paid or unpaid) after 26 weeks of such leave;     •   are mandatorily
retired on or after your Normal Retirement Date (as defined herein) where
legally permitted, or are terminated with an Effective Date on or after your
Normal Retirement Date. “Normal Retirement Date” shall mean the first of the
month which coincides with or follows the employee’s 65th birthday;     •   are
terminated following acceptance or refusal of employment or continued employment
with a purchaser in connection with any sale or divestiture described in Section
10 hereof;     •   are eligible for greater severance payments under the terms
of a Key Executive Employment Protection Agreement with the Company, or an
individual written employment contract or other written agreement with the
Company.

If you initiate termination of employment for any reason including resigning,
retiring or failing to return to work immediately following the expiration of
any leave of absence, no severance pay will be provided under this Plan.



    No severance pay will be provided under this Plan upon any termination of
employment as a result of your death, or as a result of your Disability as
defined in The Hartford Investment and Savings Plan, as may be amended from time
to time (the “Savings Plan”).

5



--------------------------------------------------------------------------------



 



5.   Schedule of Severance Pay       Covered Employees will be provided
severance pay in accordance with the following Schedule of Severance Pay which
sets forth the months of Base Pay which are provided to a Covered Employee based
upon the Covered Employee’s Years of Service as of the Effective Date.

      Years of Service

--------------------------------------------------------------------------------

  Months of Base Pay

--------------------------------------------------------------------------------

Less than 4
4
5
6
7
8
9
10
11
12
13
14
15 or more
  12
13
14
15
16
17
18
19
20
21
22
23
24



    The severance payment provided will be subject to applicable federal, state
and local taxes, which will be withheld from such payment where required by
applicable law as determined in the sole discretion of the Plan Administrator.  
    “Base Pay” shall mean your annual base salary at the Effective Date divided
by twelve (12) months.       “Years of Service” shall mean the total number of
completed years of employment measured from your Company service date to your
Effective Date, rounded to the nearest whole year. Your Company service date is
the date used to determine your eligibility for vesting under the applicable
Company retirement plan in effect on the Effective Date.       Notwithstanding
the above Schedule of Severance Pay, in no event (i) shall months of Base Pay
provided to you exceed the number of months remaining between the Effective Date
and your Normal Retirement Date, or (ii) shall severance pay exceed the
equivalent of twice your total annual compensation during the year immediately
preceding the Effective Date.

6



--------------------------------------------------------------------------------



 



6.   Notice or Pay in Lieu of Notice       Except as provided in this Plan or
under a Key Executive Employment Protection Agreement with the Company, or an
individual written employment contract or other written agreement with the
Company, you shall not be entitled to any notice of termination or pay in lieu
thereof. At the sole discretion of the Plan Administrator or designee, notice
may be provided.   7.   Form of Payment of Severance Pay       Severance pay
shall be paid in periodic payments according to the regular payroll schedule
(“Periodic Payment”), provided that the Company reserves the right at any time
to pay the remaining severance pay in a discounted lump sum.       Any
discounted lump sum paid under this Plan shall be equal to the present value of
the remaining Periodic Payments of severance pay as determined by the Company
using an interest rate equal to the prime rate at Citibank in effect on the date
the Company notifies you that it is exercising its right to pay severance in the
discounted lump sum.       Periodic Payment of severance pay will commence or
the discounted lump sum will be paid on the next day following the Effective
Date, except that where the Company exercises its right to pay the discounted
lump sum after the commencement of Periodic Payments, it will be paid promptly
after the Company exercises such right.       In the event of your death during
the period you are receiving Periodic Payment of severance pay, the amount of
severance pay remaining shall be paid, subject to applicable law, in a
discounted lump sum payment to your spouse, if any, or to such other beneficiary
or beneficiaries designated by you in writing, or if you are not married and
failing such designation, to your estate.       During the time period that you
are receiving Periodic Payment of severance pay, or for which you receive
severance pay by lump sum, you must continue to be available to render
reasonable assistance to the Company, consistent with the level of your prior
position with the Company, at times and locations that are mutually acceptable.
In requesting such services, the Company will take into account any other
commitments which you may have. After the Effective Date and normal wind up of
your former duties, you will not be required to perform any regular services for
the Company.       In the event you secure employment other than with the
Company while receiving severance pay, you must notify the Company. Upon such
notification the Company generally will make a single discounted lump sum
payment to you of all remaining severance pay. Periodic Payment of severance pay
will cease if you are rehired by the Company.

7



--------------------------------------------------------------------------------



 



    In the event you retire under the applicable Company retirement plan while
receiving Periodic Payment, the Company will pay you any remaining severance pay
in a single discounted lump sum payment.

8



--------------------------------------------------------------------------------



 



8.   Employee Benefit Plan Coverage While Receiving Severance Pay       Except
as otherwise provided herein, as long as you are receiving Periodic Payment, you
will continue to be eligible for participation in Company employee benefit plans
in effect as of the Effective Date, including without limitation, any
non-qualified excess or supplemental benefit plans, in accordance with the
applicable provisions of such plans. You will not be eligible to participate in
any Company salary continuation, short-term or long-term disability plans, the
Company business travel accident plan or any new employee benefit plan or any
improvement to any existing employee benefit plan adopted by the Company after
the Effective Date.       If a lump sum payment of severance pay is made,
eligibility to participate in all Company employee benefit plans ends.      
Deductions for continuing group life and medical/dental/health insurance and
participation in the Savings Plan remain available while receiving Periodic
Payment of the severance pay, subject to the maximum time periods as specified
by the terms of the respective plans in effect as of the Effective Date.   9.  
Excluded Employee Compensation Plans, Programs, Arrangements and Perquisites    
  During the period you are receiving Periodic Payment of severance pay, you
will not be eligible to accrue any paid time off or participate in any (i) bonus
program; (ii) special termination programs; (iii) tax or financial advisory
services; (iv) new awards under any long-term incentive compensation plan or
program of the Company; (v) new or revised executive compensation programs that
may be introduced after the Effective Date; or (vi) any other executive
compensation program, plan, arrangement, practice, policy or perquisites unless
specifically authorized by the Company in writing. The period during which you
are receiving Periodic Payment of severance pay shall not be counted as service
for purposes of any Company long-term incentive compensation awards outstanding
as of the Effective Date. Notwithstanding the preceding sentence, during such
period you will continue to be eligible to vest in any outstanding unvested
deferred restricted stock units (bonus swap), as well as any outstanding
unvested stock option awards except (a) any options awarded to you on
December 17, 1997 or July 19, 2000, and (b) any other options that are
designated under the terms of the award of such options as ineligible for
continued crediting of service during Periodic Payment of severance pay. Also
during such period, you will continue to be eligible to exercise any outstanding
vested stock option awards, except to the extent that (I) such options first
expire under the applicable plan or program, or (II) such options are designated
under the terms of the award of such options as ineligible for continued
exercise during Periodic Payment of severance pay. Any unvested restricted stock
and unvested performance shares outstanding as of the Effective Date will be
canceled as of the Effective Date, except to the extent otherwise provided in
the applicable plan or program.

9



--------------------------------------------------------------------------------



 



10.   Divestiture. Closure, Relocations       If the Company or a subsidiary or
affiliate or division of the Company or a portion thereof, at which you are
employed, is sold or divested, and if (i) you accept employment or continued
employment with the purchaser, or (ii) refuse employment or continued employment
with the purchaser on terms and conditions substantially comparable to those in
effect immediately preceding the sale or divestiture, you shall not be provided
severance pay hereunder or any related benefits described in Section 8 or
Section 9 of this Plan. The provisions of this Section 10 apply to all sales and
divestitures (whether accomplished as sales of assets, sales of corporate
entities or any other method), other than any sale or divestiture that qualifies
as a Change of Control under The Hartford 2000 Incentive Stock Plan (as may be
amended from time to time).   11.   Disqualifying Conduct       If, during the
period you are receiving Periodic Payment of severance pay, you (i) conduct
yourself in a manner which is inimical to the best interests of the Company, or
which adversely affects those interests; (ii) make statements, either oral or
written, which are false or misleading or which disparage the Company;
(iii) fail to comply with any Company Covenant Against Disclosure and Assignment
of Rights to Intellectual Property or other similar policy or undertaking of the
Company; (iv) without the Company’s prior consent, induce any employees of the
Company to leave their Company employment; or (v) fail to comply with applicable
provisions of the Code of Conduct or other similar policy or undertaking of the
Company, or any other applicable corporate policy of the Company, then the
Company will have no further obligation to provide severance pay.   12.  
Release       No severance pay will be provided under this Plan unless you
execute and deliver to the Company a Release, satisfactory to the Company, in
which you discharge and release the Company, its affiliates and the Company’s
directors, officers, employees and employee benefit plans from all claims (other
than for benefits to which you are entitled under any Company employee benefit
plan) arising out of your employment or termination of employment.   13.  
Offset       Any severance pay provided to you under this Plan shall be offset
by reducing such amount by any severance pay, termination pay or similar pay or
allowance which you receive or are entitled to receive (i) under any other
Company plan, policy, practice, program or arrangement; (ii) pursuant to any Key
Executive Employment Protection Agreement with the

10



--------------------------------------------------------------------------------



 



    Company, or any individual written employment agreement or other written
agreement with the Company; or (iii) by virtue of any law, custom or practice
excluding, however, any unemployment compensation which you may receive as a
state unemployment award.       Any severance pay provided to you under this
Plan shall also be offset by reducing such severance pay by any severance pay,
termination pay or similar pay or allowance you received as a result of any
prior termination of employment with the Company.       Any severance pay and
any notice pay provided to you under this Plan shall be offset by reducing such
severance pay and notice pay by any payments made to you by the Company pursuant
to the Worker Adjustment and Retraining Notification Act (“WARN”) and any
similar federal, state or local law.       Any severance pay provided to you
under this Plan shall be offset by reducing such severance pay by any payment
made to you under any Company or statutory disability plan, policy, practice,
program or arrangement where any such payment is made for any period of time
after the Effective Date.   14.   Administration of Plan       Responsibility
for administration of this Plan rests with Hartford Fire Insurance Company’s
Group Senior Vice President, Human Resources (or other individual with similar
responsibilities) or his designee (“Plan Administrator”).       The Plan
Administrator shall have the exclusive right to interpret this Plan, adopt any
rules and regulations for carrying out this Plan as may be appropriate and
decide any and all matters arising under this Plan, including, but not limited
to, the right to determine appeals. Subject to applicable federal and state law,
all interpretations and decisions by the Plan Administrator shall be final,
conclusive and binding on all parties affected thereby.   15.   Termination or
Amendment       The Plan Administrator shall have the power to make amendments
to the Plan that do not involve a material cost to the Company or are required
by applicable law. Any other amendments to the Plan shall be made by the Board
of Directors of Hartford Fire Insurance Company. The Company, through its Board
of Directors, reserves the right, in its sole discretion, to terminate, suspend,
amend or modify this Plan (“Plan Change”) in whole or in part at any time
without prior notice except that no such Plan Change, and no Plan amendment made
by the Plan Administrator, may reduce or adversely affect severance pay for any
employee whose employment terminates within two years of the effective date of
such Plan Change or amendment, provided that such Executive was a Covered
Employee under this Plan on the date of such Plan Change or amendment.
Notwithstanding anything in this Plan to the contrary, the Plan shall not be
amended, modified, suspended or terminated during the period in which a Change
of Control (as defined in The Hartford Incentive Stock Plan, as may be amended
from time to time) is threatened. For purposes of the preceding sentence, a
Change of Control shall be deemed to be threatened for the period beginning on

11



--------------------------------------------------------------------------------



 



    the date of any Potential Change of Control (as defined in The Hartford
Incentive Stock Plan,

12



--------------------------------------------------------------------------------



 



      as may be amended from time to time), and ending upon the earlier of: (i)
the second anniversary of the date of such Potential Change of Control, (ii) the
date a Change of Control occurs, or (iii) the date the Board of Directors of The
Hartford Financial Services Group, Inc. or the appropriate committee thereof
determines in good faith that a Change of Control is no longer threatened.    
16.   Miscellaneous



  •   In cases where severance pay is provided under this Plan, pay in lieu of
any unused paid time off entitlement will be paid to you in a single lump sum
payment after severance pay ceases. Such lump sum payment will not have the
effect of extending your Company service for any purpose.     •   Benefits under
this Plan are paid for entirely by the Company from its general assets.     •  
The section headings contained in this Plan are included solely for convenience
of reference and shall not in any way affect the meaning of any provision of
this Plan.

OTHER IMPORTANT INFORMATION

NOTICE

This Plan is not a contract of employment. It does not guarantee your employment
for any specified period and does not limit the right of the Company to
terminate your employment at any time for any reason. Employment with the
Company is terminable at will.

Any employee who is not obligated to continue his/her employment under a formal
written employment agreement with the Company retains the right to terminate
their employment at any time, with or without notice, and with or without cause.
Likewise, the Company can terminate the employment of any employee at any time,
with or without notice, and with or without cause, subject to applicable law.

No supervisor or manager has any authority to enter into an employment
agreement, written or verbal, or to make any agreement or representations
contrary to the preceding paragraph, unless it is authorized by the Chairman of
The Hartford Financial Services Group, Inc. and such agreement is in writing.
Further no document, communication or publication of The Hartford Financial
Services Group, Inc., the Company, or any affiliate of either of the foregoing
should be understood as, or construed as, making such an agreement or extending
such a representation.

13